DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 05/23/2022 has been entered.  Claims 1, 16, 23-25, 28-30, 35, 40, 46, 48, 53, 59, 61, 64, and 66-67 have been amended; no claims have been canceled; and no new claims have been added.  Claims 1-67 remain pending in the application.

Response to Arguments
Applicant' s arguments with respect to allowability of claims 1-67 over the art of record have been considered, but are moot in view of the new grounds of rejection set forth herein based on Applicant' s amendments to independent claims 1, 25, 40, 46, 53, 59, 66 and 67.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of prior-filed applications, provisional application Nos. 62/670,690 and 62/717,597, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, the aforementioned provisional applications fail to provide support for “wherein the WUS for the UE group is time division multiplexed, frequency division multiplexed, or code division multiplexed with at least one other WUS for another UE group or a non-group specific WUS based on a configuration in a system information block (SIB)” as recited in amended claims 1, 25, 40, 46, 53, 59, 66 and 67.  Although paragraphs [0072] – [0073] of application 62/670, 690 appear to disclose “wherein the WUS for the UE group is time division multiplexed, frequency division multiplexed, . . .  with at least one other WUS for another UE group or a non-group specific WUS,” the application does not disclose “wherein the WUS for the UE group is . . . code division multiplexed with at least one other WUS for another UE group or a non-group specific WUS” and does not disclose “based on a configuration in a system information block (SIB).”  Likewise, although paragraphs [0073] – [0074] of application 62/717,597 appear to disclose “wherein the WUS for the UE group is time division multiplexed, frequency division multiplexed, . . .  with at least one other WUS for another UE group or a non-group specific WUS,” the application does not disclose “wherein the WUS for the UE group is . . . code division multiplexed with at least one other WUS for another UE group or a non-group specific WUS” and does not disclose “based on a configuration in a system information block (SIB).”  For purposes of applying prior art that teaches “wherein the WUS for the UE group is time division multiplexed, frequency division multiplexed, or code division multiplexed with at least one other WUS for another UE group or a non-group specific WUS based on a configuration in a system information block (SIB),” as recited in amended claims 1, 25, 40, 46, 53, 59, 66 and 67, the filing date of 09/28/2018 for provisional application no. 62/739,101 is used.  Examiner notes that FIGs. 19 and 20 and paragraphs [00144] – [00145] of application no. 62/739,101 disclose the full limitation.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.  The claim limitations that are interpreted under 35 U.S.C. 112(f) are: means for transmitting recited in claim 40; means for receiving recited in claims 40, 41 and 46; means for listening recited in claims 41 and 44; means for waking up recited in claim 41; means for determining recited in claims 42 and 43; means for shifting recited in claim 45; means for grouping recited in claim 46; means for transmitting recited in claims 46, 49 and 52; means for indicating recited in claims 47 and 48; means for balancing recited in claim 50; means for configuring recited in claim 51; and means for boosting recited in claim 52.
A review of Applicant’s published patent application reveals:
the means for transmitting recited in claim 40 is a transmitter 354TX/transceiver 1710 illustrated in FIGs. 3 and 17, respectively, and described in paragraphs [0057], [0142] or a component implemented by a processor as described in paragraphs [0034], [0035] [0140], and [0142];
the means for receiving recited in claims 40, 41 and 46 is a receiver 354RX/transceiver 1710 illustrated in FIGs. 3 and 17, respectively, and described in paragraphs [0057], [0142] or a component implemented by a processor as described in paragraphs [0034], [0035] [0140], and [0142]; 
the means for listening recited in claims 41 and 44, the means for waking up recited in claim 41, the means for determining recited in claims 42 and 43, and the means for shifting recited in claim 45 are components implemented by a processor as described in paragraphs [0034], [0035], [0140] and [0142]; 
the means for grouping recited in claim 46, the means for indicating recited in claims 47 and 48, the means for balancing recited in claim 50, and the means for configuring recited in claim 51 are components implemented by a processor as illustrated in FIG. 19 and described in paragraphs [0034], [0035] and [0158]; 
the means for transmitting recited in claims 46, 49 and 52 is a transceiver 318/2010 illustrated in FIGs. 3 and 20, respectively, and described in paragraphs [0056], [0158] or a component implemented by a processor as described in paragraphs [0034], [0035], and  [0158]; and
the means for boosting recited in claim 52 is a component implemented by a processor as described in paragraphs [0034] and [0035].

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 18, 25, 29, 31, 40, 43, 46, 48, 53, 56, 59, 61, 66 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US PG Pub 2020/0029302 A1, hereinafter “Cox”), in view of Ye et al. (US PG Pub 2021/0314869 A1, hereinafter “Ye”), as supported by provisional application 62/717172 filed on 08/10/2018.
Regarding claim 1, Cox teaches a method of wireless communication at a user equipment (UE) (FIG. 1 UE 100, ¶ [0006]), comprising: transmitting paging capability information indicating that the UE supports group wake-up signal (WUSs) for paging occasions (¶¶ [0024] Portions and features of some embodiments may be included in, or substituted for, those of other embodiments; [0119] For a UE-group . . . WUS design, various designs can be considered. In one . . . embodiment, a predefined mapping can be used to associate the UE-group to the sequence used for the WUS; [0123] . . . [D]ifferent sequences (i.e. WUS sequences) can be applied dependent on the UE capability, which may be provided in a UE capability information element in RRC signaling during attachment; ¶¶ [0194], [0196] WUS assigned to a group of UEs (i.e. a group WUS) based on their UE_IDS {interpreted as the UE transmits in a UE capability information element that it is capable to support group WUSs for paging occasions because the base station designs a group WUS for a group of UEs based on their UE_IDs to wake up for monitoring a paging message based on the UE’s capability}); receiving, from a base station, an allocation of resources assigned to one or more sub-group UEs in a UE group, wherein the one or more sub-group UEs include the UE (¶ [0182] . . . [T]he WUS may be transmitted using time domain and frequency domain resources that are allocated by the eNB; ¶¶ [0194] - [0196] discloses that sub-groups of UEs could be created whereby the UEs in a sub-group monitor only the WUS directed to themselves.  One way of achieving this is by the network assigning WUS group IDs to a group of UEs based on their UE_IDs (i.e. UE_ID mode Nw) where NW is the size of the WUS group.  When read in context, it is readily apparent that the teachings in paragraph [0196] apply to the sub-groups of UEs disclosed in paragraph [0194]; ¶ [0204] . . . [D]ifferent WUS resources may be assigned for different WUS groups. Here the UEs may be assigned different WUS resources altogether depending on the group to which UE belongs.  Based on these teachings, it would have been obvious to one of ordinary skill in the art to extend assigning different WUS resources to different WUS subgroups.  One would have been motivated to do so in order for UEs in different subgroups of a UE group to monitor only the resources in which a WUS is transmitted to them, thereby increasing power savings for the UE. See paragraph [0194]), wherein an amount of the one or more sub-group UEs is less than an amount of UEs in the UE group (¶ [0196] . . . WUS group IDs are assigned to a group of UEs based on their UE_IDs (i.e. UE_ID mod Nw) where Nw is the size of the WUS group. Nw may be determined by the network and may be smaller than the size of the group monitoring the POs. When read in context, it is readily apparent that the teachings in paragraph [0196] apply to the sub-groups of UEs disclosed in paragraph [0194].  Thus, the size of the WUS sub-group (i.e. amount of UEs in the subgroup) is smaller/less than the size/amount of the group monitoring the POs.); and listening for a wake-up signal (WUS) from the base station in the resources for the UE group for the one or more sub-group UEs assigned to the UE group to wake-up for a paging occasion (PO) (¶ [0204] . . . [D]ifferent WUS resources may be assigned for different WUS groups. Here the UEs may be assigned different WUS resources altogether depending on the group to which UE belongs. This may be expensive from the system resource perspective, but may be beneficial from UE power savings perspective as the UEs only detect their own signals {UEs in a sub-group detecting only their own signals (i.e. WUS) transmitted in the resources assigned to the sub-group means that the UEs listen for the WUS in the resources for the UE group for the one or more sub-group UEs assigned to the UE group to wake-up for a paging occasion}).
Cox does not teach wherein the WUS for the UE group is time division multiplexed, frequency division multiplexed, or code division multiplexed with a non-group specific WUS, based on a configuration in a system information block (SIB).
In analogous art, Ye teaches wherein the WUS for the UE group is time division multiplexed, frequency division multiplexed, or code division multiplexed with a non-group specific WUS, based on a configuration  in a system information block (SIB) (¶ [0034] In some embodiments, the WUS for different UE groups or common indication {WUS for common indication is interpreted as non-group specific WUS} can be multiplexed in frequency domain {interpreted as frequency division multiplexed}. . . . Up to 3 WUS can be multiplexed in the frequency domain within the narrowband. A mapping from PRB 0, 2 and 4 to the lowest PRB location of WUS for UE group 0, UE group 1 and common indication can be defined. {interpreted as WUS for UE groups 0 and 1 are frequency division multiplexed (FDM) with non-group specific WUS/WUS for common indication}; ¶ [0038] In cases where frequency domain multiplexing and code domain multiplexing (as discussed below) are both used . . .  [0060] The multiplexing of WUS in time domain can be combined with above embodiments . . .  {interpreted as the WUS for the UE group can also be code division and/or time division multiplexed with a non-group specific WUS};  ¶ [0036] in other embodiments, the mapping {i.e. mapping of multiplexing for the group and common WUS to PRBs} can be configured by higher layer signaling; ¶ [0019] teaches that a SIB is higher layer signaling.  Thus, the FDM (or TDM or CDM) of the WUS for the UE group and the WUS for common indication/non-group specific WUS is based on a configuration in a SIB)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox to multiplex the WUS for the UE group with a non-group specific WUS based on a configuration in a system information block as taught by Ye.  One would have been motivated to do so in order to simultaneously transmit both the group and non-group specific WUSs to UEs in a multiplexed manner, thereby reducing latency while maximizing the efficient use of system resources which increases overall system throughput. (Ye ¶¶ [0033] – [0034])  

	Regarding claim 3, the combination of Cox and Ye, specifically Cox, teaches  
wherein the resources for the UE group are identified by at least one of time resources, frequency resources (¶ [0182] . . . [T]he WUS may be transmitted using time domain and frequency domain resources that are allocated by the eNB; ¶ [0204] . . . [D]ifferent WUS resources may be assigned for different WUS groups. Here the UEs may be assigned different WUS resources altogether depending on the group to which UE belongs), sequences, or power allocated for WUS transmission.
	
	Regarding claim 8, Cox does not teach determining a frequency offset for a starting resource block of the WUS for the UE group based on an indication received from the base station, wherein the WUS for the UE group is frequency division multiplexed with at least one other WUS.
	In analogous art, Ye teaches determining a frequency offset for a starting resource block of the WUS for the UE group based on an indication received from the base station wherein the WUS for the UE group is frequency division multiplexed with at least one other WUS (¶ [0034] In some embodiments, the WUS for different UE groups or common indication can be multiplexed in frequency domain {interpreted as the WUS for the UE group is frequency division multiplexed with at least one other WUS}. . . . Up to 3 WUS can be multiplexed in the frequency domain within the narrowband. A mapping from PRB 0, 2 and 4 to the lowest PRB location of WUS for UE group 0, UE group 1 and common indication can be defined {interpreted as PRB 2 for group 1 is offset in frequency from the lowest PRB 0 by two blocks}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the further teaching of Ye.   One would have been motivated to do so in order to simultaneously transmit both the group and non-group specific WUSs to UEs in a multiplexed manner, thereby reducing latency while maximizing the efficient use of system resources which increases overall system throughput. (Ye ¶¶ [0033] – [0034])  
	
Regarding claim 18, the combination of Cox and Ye, specifically Cox, teaches wherein the base station transmits the WUS for a first sub-group using a different sequence than a second WUS for a second sub-group (¶ [0194] UE sub-groups; ¶ [0119] the number of sequences that can be used for the WUS may be denoted by N. The sequence to be associated to . . . a particular UE group (if a UE-group specific WUS is introduced) can be determined by mod(UE/UE-group ID, N), e.g. the UE ID can be the Cell Radio Network Temporary Identifier (C-RNTI) and the UE-group ID can be indicated by higher layer signaling {interpreted as the base station assigns different WUS sequences to different groups/sub-groups}).

	Regarding claim 25, Cox teaches a method of wireless communication at a base station (FIG. 1 base station 200, ¶ [0007]), comprising: receiving paging capability information indicating group wake-up signals (WUSs) for paging occasions capabilities of a plurality of user equipments (UEs) (¶ [0024] Portions and features of some embodiments may be included in, or substituted for, those of other embodiments; [0119] For a UE-group . . . WUS design, various designs can be considered. In one . . . embodiment, a predefined mapping can be used to associate the UE-group to the sequence used for the WUS; [0123] . . . [D]ifferent sequences can be applied dependent on the UE capability, which may be provided in a UE capability information element in RRC signaling during attachment; [0125] The WUS can include a payload in addition to a preamble. The payload may include the ID of UEs to wake up for monitoring paging message or for monitoring the (M/N)PDCCH during connected DRX states {interpreted as UEs transmit in a UE capability information element that it is capable to support WUSs for paging occasions because the base station designs a UE-group WUS with a payload that includes the IDs of UEs (i.e. a group of UEs) to wake up for monitoring a paging message based on the UE’s capability}); grouping, based on the paging capability information (¶¶ [0024], [0119], [0123] as cited above), the plurality of UEs into a plurality of UE groups (¶ [0169] discloses the plurality of UEs grouped into different (i.e. a plurality) of UE groups); transmitting the WUS in an allocation of resources for a UE group from among the plurality of UE groups (¶ [0204] different WUS resources may be assigned for different WUS groups. . .  UEs only detect their own signals {interpreted as the WUS is transmitted in an allocation resources for a particular group such that the group of UEs detect only their WUS}), the allocation of resources being assigned to one or more sub-group UEs in the UE group (¶¶ [0194] - [0196] discloses that sub-groups of UEs could be created whereby the UEs in a sub-group monitor only the WUS directed to themselves.  One way of achieving this is by the network assigning WUS group IDs to a group of UEs based on their UE_IDs (i.e. UE_ID mode Nw) where NW is the size of the WUS group.  When read in context, it is readily apparent that the teachings in paragraph [0196] apply to the sub-groups of UEs disclosed in paragraph [0194]; ¶ [0204] . . . [D]ifferent WUS resources may be assigned for different WUS groups. Here the UEs may be assigned different WUS resources altogether depending on the group to which UE belongs.  Based on these teachings, it would have been obvious to one of ordinary skill in the art to assign different WUS resources to different WUS subgroups.  One would have been motivated to do so in order for UEs in different subgroups to monitor only the resources in which a WUS is transmitted to them, thereby increasing power savings for the UE. See paragraph [0194]), wherein an amount of the one or more sub-group UEs is less than an amount of UEs in the UE group (¶ [0196] . . . WUS group IDs are assigned to a group of UEs based on their UE_IDs (i.e. UE_ID mod Nw) where Nw is the size of the WUS group. Nw may be determined by the network and may be smaller than the size of the group monitoring the POs. When read in context, it is readily apparent that the teachings in paragraph [0196] apply to the sub-groups of UEs disclosed in paragraph [0194].  Thus, the size of the WUS sub-group (i.e. amount of UEs in the subgroup) is smaller/less than the size/amount of the group monitoring the POs).
Cox does not teach wherein the WUS for the UE group is time division multiplexed, frequency division multiplexed, or code division multiplexed with a non-group specific WUS, based on a configuration in a system information block (SIB).
In analogous art, Ye teaches wherein the WUS for the UE group is time division multiplexed, frequency division multiplexed, or code division multiplexed with a non-group specific WUS, based on a configuration  in a system information block (SIB) (¶ [0034] In some embodiments, the WUS for different UE groups or common indication {WUS for common indication is interpreted as non-group specific WUS} can be multiplexed in frequency domain {interpreted as frequency division multiplexed}. . . . Up to 3 WUS can be multiplexed in the frequency domain within the narrowband. A mapping from PRB 0, 2 and 4 to the lowest PRB location of WUS for UE group 0, UE group 1 and common indication can be defined. {interpreted as WUS for UE groups 0 and 1 are frequency division multiplexed (FDM) with non-group specific WUS/WUS for common indication}; ¶ [0038] In cases where frequency domain multiplexing and code domain multiplexing (as discussed below) are both used . . .  [0060] The multiplexing of WUS in time domain can be combined with above embodiments . . .  {interpreted as the WUS for the UE group can also be code division and/or time division multiplexed with a non-group specific WUS};  ¶ [0036] in other embodiments, the mapping {i.e. mapping of multiplexing for the group and common WUS to PRBs} can be configured by higher layer signaling; ¶ [0019] teaches that a SIB is higher layer signaling.  Thus, the FDM (or TDM or CDM) of the WUS for the UE group and the WUS for common indication/non-group specific WUS is based on a configuration in a SIB)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cox to multiplex the WUS for the UE group with a non-group specific WUS based on a configuration in a system information block as taught by Ye.  One would have been motivated to do so in order to simultaneously transmit both the group and non-group specific WUSs to UEs in a multiplexed manner, thereby reducing latency while maximizing the efficient use of system resources which increases overall system throughput. (Ye ¶¶ [0033] – [0034])  

	Regarding claim 29, Cox does not teach indicating a frequency offset for a starting resource block of the WUS for the UE group based on one of an implicit indication and an explicit indication received, wherein the WUS for the UE group is frequency division multiplexed with at least one other WUS for another UE group from among the plurality of UE groups.
	In analogous art, Ye teaches indicating a frequency offset for a starting resource block of the WUS for the UE group based on one of an implicit indication and an explicit indication received, wherein the WUS for the UE group is frequency division multiplexed with at least one other WUS for another UE group from among the plurality of UE groups (¶ [0034] In some embodiments, the WUS for different UE groups or common indication can be multiplexed in frequency domain {interpreted as the WUS for the UE group is frequency division multiplexed with the at least one other WUS for another UE group from among the plurality of UE groups}. . . . Up to 3 WUS can be multiplexed in the frequency domain within the narrowband. A mapping from PRB 0, 2 and 4 to the lowest PRB location of WUS for UE group 0, UE group 1 and common indication can be defined {interpreted as PRB 2 for group 1 is offset in frequency from the lowest PRB 0 by two blocks and the indication is explicitly indicated via higher layer signaling/SIB}).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the further teaching of Ye.   One would have been motivated to do so in order to simultaneously transmit both the group and non-group specific WUSs to UEs in a multiplexed manner, thereby reducing latency while maximizing the efficient use of system resources which increases overall system throughput. (Ye ¶¶ [0033] – [0034])  

	Regarding claim 31, the combination of Cox and Ye, specifically Cox, teaches wherein a first UE group comprises one or more legacy UEs and at least one remaining UE group comprises one or more grouping UEs (¶ [0112] discloses that a WUS resource may be configured for a UE (i.e. legacy UE) or a group of UEs (i.e. group comprising grouping UEs), the method further comprising: transmitting the non-group specific WUS to wake-up UEs from more than one UE group (¶ [0118], read in context with ¶¶ [0112] – [0117], discloses a cell-specific WUS sequence common to all UEs in a cell which reads on a non-group specific WUS.  Thus, a cell specific WUS wakes up UEs from more than one UE group existing in a cell.) 

Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth for claim 1, including an apparatus for wireless communication at a user equipment (UE) (FIG. 1 UE 100) comprising: a means for transmitting (FIG. 1 radio front end module 115 as taught by Cox); means for receiving (FIG. 1 radio front end module 115 as taught by Cox) and a means for listening (FIG. 1 application processor as taught by Cox).

Regarding claim 43, the claim is interpreted and rejected for the same reason as set forth for claim 8, including a means for determining (FIG. 1 application processor 105 as taught by Cox).

	Regarding claim 46, the claim is interpreted and rejected for the same reason as set forth for claim 25, including a means for receiving (FIG. 2 Radio Front End Module 215 as taught by Cox); means for grouping (FIG. 2 Application Processor 205 as taught by Cox) and a means for transmitting (FIG. 2 Radio Front End Module 215 as taught by Cox).

Regarding claim 48, the claim is interpreted and rejected for the same reason as set forth for claim 29, including a means for indicating (FIG. 1 processor 110) as taught by Ye.

Regarding claim 53, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a memory (FIG. 1 memory 120 as taught by Cox); and at least one processor coupled to the memory (FIG. 1 application processor 120 as taught by Cox).

Regarding claim 56, the claim is interpreted and rejected for the same reason as set forth for claim 8.

Regarding claim 59, the claim is interpreted and rejected for the same reason as set forth for claim 25, including a memory (FIG. 2 memory 220 as taught by Cox); and at least one processor coupled to the memory (FIG. 2 application processor 205 as taught by Cox).

Regarding claim 61, the claim is interpreted and rejected for the same reason as set forth for claim 29.

Regarding claim 66, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to perform operations (FIG. 1 memory 120 and application processor 105 as taught by Cox). 

Regarding claim 67, the claim is interpreted and rejected for the same reason as set forth for claim 25, including a computer-readable medium storing computer executable code, the code when executed by a processor cause the processor to perform operations (FIG. 2 memory 220 and application processor 205 as taught by Cox). 

Claims 2, 26, 47 and 60 and  are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of Anderson et al. (US PG Pub 2012/0275365 A1, hereinafter “Anderson”).
	Regarding claim 2, the combination of Cox and Ye does not explicitly teach wherein the resources for the UE group indicate the UE group for which the WUS is transmitted.
	In analogous art, Anderson teaches  wherein the resources for the UE group indicate the UE group for which the WUS is transmitted (¶ [0078] . . . [A] sub-set “A” of UEs 145 may be configured to search for wake-up messages transmitted on time/frequency resource set #1 whereas sub-set “B” of UEs 145 may be configured to search for wake-up messages transmitted on time/frequency resource set #2 (i.e. resource set #1 indicates that the WUS is transmitted to sub-set A)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to indicate in the allocated resources the UE group for which the WUS is transmitted as taught by Anderson.  One would have been motivated to do so in order to minimize the search space in which the UE group listens for the wake-up signal, thereby minimizing the UE’s power consumption which extends battery life.  

	Regarding claim 26, the combination of Cox and Ye does not explicitly teach indicating an assignment to one of the plurality of UE groups to each of the plurality of UEs, wherein the assignment to one of the plurality of UE groups is indicated with the resources.
In analogous art, Anderson teaches indicating an assignment to one of the plurality of UE groups to each of the plurality of UEs (¶ [0078] particular time/frequency resources (within the PDCCH 506) on which a wake-up message is transmitted, may be used to identify a sub-set of users to whom the message is addressed. For example, a sub-set “A” of UEs 145 may be configured to search for wake-up messages transmitted on time/frequency resource set #1, whereas sub-set “B” of UEs 145 may be configured to search for wake-up messages transmitted on time/frequency resource set #2 {interpretation:  because particular time frequency resources are indicated to a group of UEs, each of the UEs in the group receive the indication}), wherein the assignment to one of the plurality of UE groups is indicated with the resources (¶ [0078] Because the UEs are grouped according to the resources on which they search for the wake-up message, the assignment to one of the groups is indicated with the resources.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Anderson.  One would have been motivated to do so in order to minimize the search space in which the UE group listens for the wake-up signal, thereby minimizing the UE’s power consumption which extends battery life.  

Regarding claim 47, the claim is interpreted and rejected for the same reason as set forth for claim 26, including a means for indicating (FIG. 12 processor electronics 1210; ¶ [0121] as taught by Anderson).

Regarding claim 60, the claim is interpreted and rejected for the same reason as set forth for claim 26.

Claims 4, 41 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of Beale et al. (US PG Pub 2020/0092808 A1, hereinafter “Beale”).
	Regarding claim 4, the combination of Cox and Ye does not explicitly teach receiving, from the base station, the WUS for the UE group indicating to the one or more sub-group UEs to wake-up for the PO; and waking up for the PO for the UE group of one or more of the sub-group UEs in response to receiving the WUS.
	In analogous art, Beale teaches receiving, from the base station, the WUS for the UE group indicating to the one or more sub-group UEs to wake-up for the PO (¶ [0054] . . . The WUS is a new physical channel containing very little information (e.g. UE ID or group ID) . . . The WUS is transmitted prior to a paging occasion as shown in FIG. 9 at time τ1, only when there is an MPDCCH transmission in that paging occasion.); and waking up for the PO for the UE group of one or more of the sub-group UEs in response to receiving the WUS (¶ [0054] Here, upon detection of a WUS, the UE will proceed to fine tune its frequency and timing tracking loops if required and blind detects for a MPDCCH (i.e. a UE corresponding to the group ID wakes up for the PO) between time τ2 and τ3 followed by decoding of the PDSCH . . .)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Beale.  One would have been motivated to do so in order for the UE to monitor the MPDCCH only when there is a transmission for the UE in a particular paging occasion, thereby preserving the UE’s battery power which results in an improved user experience (i.e. a user can use the UE for a longer time between charges).  (Beale ¶ [0054])

Regarding claim 41, the claim is interpreted and rejected for the same reason as set forth for claim 4, including a means for receiving (FIG. 1 radio front end module 115 as taught by Cox) and a means for waking up (FIG. 1 application processor 105 as taught by Cox).

Regarding claim 54, the claim is interpreted and rejected for the same reason as set forth for claim 4.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of  Huawei et al., “Wake-up signal in NB-IoT and eMTC,” 3GPP TSG-RAN WG2 Meeting #101bis, R2-1805082, Sanya, P.R. China 16th -20th April 2018, pp. 1-11 (hereinafter, “Huawei”).
Regarding claim 5, the combination of Cox and Ye does not explicitly teach wherein the WUS for the UE group comprises a WUS duration length which does not exceed a maximum WUS duration for the non-group specific WUS.
In analogous art, Huawei (cited in Applicant’s IDS filed on 10/11/2019) teaches wherein the WUS for the UE group comprises a WUS duration length which does not exceed a maximum WUS duration for the non-group specific WUS (page 1, paragraph 1 Introduction NB-IoT working assumptions and agreements discloses that the maximum duration of WUS is configured per NB-IoT carrier and that WUS actual transmission duration can be shorter than the configured maximum duration of WUS.  Thus, the WUS duration length for a group, such as a group of NB-IoT devices can be shorter than a configured maximum duration, such as a general maximum duration configured for the system (i.e. devices not in the group of NB-IoT devices)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Huawei.  One would have been motivated to do so in order to reduce power consumption for NB-IoT devices, thereby lengthening the time between charges and extending the lifespan of the IoT device.  (Huawei page 1, paragraph 1 Introduction)

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 5.

Claims 6, 28, 42 and  55 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, in view of Anderson, and further in view of Charbit et al. (US PG Pub 2020/0053645 A1, hereinafter “Charbit”) as supported by provisional application 62/717159 filed on 08/10/2018.
Regarding claim 6, the combination of Cox and Ye does not teach determining a starting time offset of the WUS for the UE group based on an indication received from the base station, wherein the WUS for the UE group is time division multiplexed with at least one other WUS.
In analogous art, Anderson teaches determining a starting time offset of the WUS for the UE group based on an indication received from the base station (¶ [0078] The eNB 150 may send wake-up messages on either (or both) of the resource sets depending on which selected UEs 145 the eNB wishes to address. In this case, the same w-RNTI may be used for each set of users as the message location may identify which set of users is being addressed {interpreted as the message location (i.e. location of time/frequency resources on which the WUS is transmitted) reads on starting time offset of the WUS for the UE group).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Anderson.  One would have been motivated to do so in order to minimize the search space in which the UE group listens for the wake-up signal, while maximizing system resources thereby minimizing the UE’s power consumption which extends battery life, and increasing system throughput.  
The combination of Cox, Ye and Anderson does not teach wherein the WUS for the UE group is time division multiplexed with at least one other WUS.  
In analogous art, Charbit teaches wherein the WUS for the UE group is time division multiplexed with at least one other WUS (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Ye and Anderson to time division multiplex the WUS for the UE group with another group WUS as taught by Charbit.  One would have been motivated to do so in order to maximize efficient use of system resources, which in turn maximizes system throughput.  

Regarding claim 28, the combination of Cox and Ye does not teach indicating a starting time offset of the WUS for the UE group, wherein the WUS for the UE group is time division multiplexed with at least one other WUS for another UE group from among the plurality of UE groups.
In analogous art, Anderson teaches indicating a starting time offset of the WUS for the UE group (¶ [0078] The eNB 150 may send wake-up messages on either (or both) of the resource sets depending on which selected UEs 145 the eNB wishes to address. In this case, the same w-RNTI may be used for each set of users as the message location may identify which set of users is being addressed {interpreted as the message location (i.e. location of time/frequency resources on which the WUS is transmitted) reads on starting time offset of the WUS for the UE group).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Anderson.  One would have been motivated to do so in order to minimize the search space in which the UE group listens for the wake-up signal, while maximizing system resources thereby minimizing the UE’s power consumption which extends battery life, and increasing system throughput.  
The combination of Cox, Ye and Anderson does not teach wherein the WUS for the UE group is time division multiplexed with at least one other WUS for another UE group from among the plurality of UE groups.  
In analogous art, Charbit teaches wherein the WUS for the UE group is time division multiplexed with at least one other WUS for another UE group from among the plurality of UE groups (¶ [0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Ye and Anderson to time division multiplex the WUS for the UE group with another group WUS as taught by Charbit.  One would have been motivated to do so in order to maximize efficient use of system resources, which in turn maximizes system throughput.  

Regarding claim 42, the claim is interpreted and rejected for the same reason as set forth for claim 6, including a means for determining (FIG. 1 application processor 105 as taught by Cox).
 
Regarding claim 55, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of Charbit.
Regarding claim 7, the combination of Cox and Ye does not teach wherein the WUS for the UE group is code division multiplexed with at least one other WUS.
In analogous art, Charbit teaches wherein the WUS for the UE group is code division multiplexed with at least one other WUS (¶ [0049]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to code division multiplex the WUS for the UE group with another group WUS as taught by Charbit.  One would have been motivated to do so in order to maximize efficient use of system resources, which in turn maximizes system throughput.  

Claims 9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, in view of Son et al. (US PG Pub 2019/0159127 A1, hereinafter “Son”), and further in view of Liu (US PG Pub 2018/0184379).
Regarding claim 9, the combination of Cox and Ye does not teach wherein the WUS for the UE group comprises a group specific WUS, wherein the UE listens for the group specific WUS without listening for the non-group specific WUS, wherein the group specific WUS for the UE group and the non- group specific WUS have different starting points, and wherein a starting point for the group specific WUS is based on at least one of a number of groups of UEs and a maximum WUS duration.
In analogous art, Son teaches wherein the WUS for the UE group comprises a group specific WUS (FIG. 11(d) illustrating group WUS comprising WU Preamble (GA) and WU Signaling (GA: A-1, A-2, A-3); ¶ [0119] . . . The WU signaling field may include an identifier indicating a plurality of wireless communication terminals to wake up. The identifier indicating the plurality of wireless communication terminals to wake up may be a group address GA), wherein the UE listens for the group specific WUS without listening for the non-group specific WUS (FIG. 11(d) and ¶¶ [0119], [0120] disclose that the WUTx transmits a preamble and signaling field for waking up a group of terminals (A1 – A3) and a different preamble and signaling field for waking up a single terminal (A-4).  As the pattern sequence in the preamble uniquely identifies the stations to wake up, the identified station would listen only for its preamble/WUS without listening for another WUS (i.e. a non-group specific WUS)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Son.  One would have been motivated to do so in order to selectively wake up UEs and/or groups of UEs, thereby minimizing signaling overhead while preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Son ¶¶ [0120])
The combination of Cox, Ye and Son does not teach wherein the group specific WUS for the UE group and the non-group specific WUS have different starting points, and wherein a starting point for the group specific WUS is based on at least one of a number of groups of UEs and a maximum WUS duration.
In analogous art, FIG. 3 and ¶ [0042] of Liu teaches that wakeup signal transmission for different groups can be time-domain cascaded (i.e. have different starting points).  FIG. 3 also illustrates that a starting point for the group specific WUS is based on a number of groups of UEs.  For example, FIG. 3 illustrates that the starting point of a WUS for a group including station #k2 is delayed compared to the starting point of a WUS for a group including station #k1.  As more groups are added, as indicated by the ellipses in FIG. 3, the WUSs for more groups will be transmitted further out in time compared to the WUS for the group including station #k1. In other words, the starting point for the group specific WUS will depend on (i.e. is based on) the number of groups of UEs.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Liu to the combined teachings of Cox, Ye and Son in order to apply different starting points to the group-specific WUS corresponding to the at least one remaining UE group and the non-group specific WUS corresponding to the first UE group.  One would have been motivated to so do in order to wake up a number of STAs greater than the number of available sub-channels, thereby increasing time efficiency of transmitting wake-up signals in a BSS.  (Liu ¶ [0042])

Regarding claim 32, the combination of Cox and Ye does not explicitly teach wherein a first UE group comprises one or more legacy UEs and at least one remaining UE group comprises one or more grouping UEs; wherein a group-specific WUS corresponding to the at least one remaining UE group and the non-group specific WUS corresponding to the first UE Group have different starting points.
In analogous art, Son teaches wherein a first UE group comprises one or more legacy UEs (FIG. 11(d) WU preamble (A-4), WU Signaling (A-4) for terminal A-4; ¶ [0120]) and at least one remaining UE group comprises one or more grouping UEs (FIG. 11(d) terminals A-1 - A-3; ¶ [0120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Son.  One would have been motivated to do so in order to selectively wake up UEs and/or groups of UEs, thereby minimizing signaling overhead while preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Son ¶¶ [0120])
The combination of Cox, Ye and Son does not teach wherein a group-specific WUS corresponding to the at least one remaining UE group and the non-group specific WUS corresponding to the first UE group have different starting points.
In analogous art, FIG. 3 and ¶ [0042] of Liu teaches that wakeup signal transmission for different groups can be time-domain cascaded (i.e. have different starting points).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Liu to the combined teachings of Cox, Ye and Son in order to apply different starting points to the group-specific WUS corresponding to the at least one remaining UE group and the non-group specific WUS corresponding to the first UE group.  One would have been motivated to so do in order to wake up a number of STAs greater than the number of available sub-channels, thereby increasing time efficiency of transmitting wake-up signals in a BSS.  (Liu ¶ [0042])

Claims 10 -12, 15, 44 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of Son.
Regarding claim 10, the combination of Cox and Ye does not teach listening for the non-group specific WUS from the base station, wherein the non-group specific WUS indicates for one or more UEs that are not capable of UE grouping to wake-up for the PO, wherein the UE wakes-up for the PO when either the non-group specific WUS or the WUS for the UE group is received from the base station.
In analogous art, Son teaches listening for the non-group specific WUS from the base station (FIG. 11(d) WU preamble (A-4), WU Signaling (A-4); ¶ [0118] the wireless communication terminal receiving the wake-up packet (it is implicit that the terminal listens for the wake-up packet); ¶ [0119] discloses that the WU preamble includes information identifying the wireless communication terminal(s) to wake up; ¶ [0120] the wireless communication terminal including the WUTx may signal the wake-up information on the wireless communication terminals that may not be grouped as a separate WU signaling field. At this point, the wireless communication terminal including the WUTx may transmit a WU preamble for an additional WU signaling field together with an additional WU signaling field.), wherein the non-group specific WUS (FIG. 11(d) WU preamble (A-4), WU Signaling (A-4) indicates for one or more UEs that are not capable of UE grouping to wake-up for the PO (¶ [0120] the wireless communication terminal including the WUTx may signal the wake-up information on the wireless communication terminals that may not be grouped as a separate WU signaling field . . . WU preamble and a WU signaling field for the fourth station A-4), wherein the UE wakes-up for the PO when either the non-group specific WUS or the WUS for the UE group is received from the base station (¶¶ [0118] – [0120] Because the WU Preamble for terminal A-4 includes information identifying terminal A-4 as the recipient of WU signaling A-4, it is readily apparent that terminal A-4 wakes up when the WUS for terminal A-4 (i.e. the non-group specific WUS) is received from the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Son.  One would have been motivated to do so in order to selectively wake up UEs and/or groups of UEs, thereby minimizing signaling overhead while preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Son ¶¶ [0120])

Regarding claim 11, the combination of Cox and Ye does not teach wherein the UE listens for the WUS for the UE group with different resources than that of the non-group specific WUS.
In analogous art, Son teaches wherein the UE listens for the WUS for the UE group with different resources than that of the non-group specific WUS (¶ [0121] a wireless communication terminal including the WUTx may transmit a plurality of WU signaling fields through different frequency bands . . . the wireless communication terminal including the WUTx may use Orthogonal Frequency Division Multiple Access (OFDMA).  One of ordinary skill in the art would readily interpret this to mean that the group WUS transmitted to terminals A-1 – A3 could be transmitted on a different frequency band than the WUS transmitted to terminal A-4.  Thus, a terminal A-1, A-2, or A-3 in the UE group would listen for the group WUS in a different frequency band/resource than the frequency band that the non-group specific WUS is transmitted in.)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Ye and Son to implement the further teachings of Son.  One would have been motivated to do so in order to selectively wake up UEs and/or groups of UEs, thereby minimizing signaling overhead while preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Son ¶¶ [0120])

Regarding claim 12, the combination of Cox and Ye does not teach wherein the UE listens for the WUS for the UE group without listening for another WUS, wherein when the UE listens for the WUS for the UE group in same resources with UEs that do not have UE grouping capability the UE listens for the non-group specific WUS.
In analogous art, Son teaches wherein the UE listens for the WUS for the UE group without listening for another WUS ¶ [0118] the wireless communication terminal receiving the wake-up packet (it is implicit that the terminal listens for the wake-up packet); ¶ [0119] discloses that the WU preamble includes information identifying the wireless communication terminal(s) to wake up; FIG. 11(d) and ¶ [0120] disclose that the WUTx transmits a preamble and signaling field for waking up a group of terminals (A1 – A3) and a different preamble and signaling field for waking up a single terminal (A-4).  As the pattern sequence in the preamble uniquely identifies the stations to wake up, the identified station would listen only for its preamble/WUS without listening for another WUS.  Additionally, because the Son reference does not disclose that a terminal A1 – A3 in the group listens to another WUS other than the group WUS, Son discloses that the terminal listens for the WUS for the UE group without listening for another WUS.)
Examiner notes that “wherein when the UE listens for the WUS for the UE group in same resources with UEs that do not have UE grouping capability the UE listens for the non-group specific WUS” recites a contingent limitation.  According to MPEP 2111.04, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 12, the UE listens for a non-group specific WUS is required only when the UE listens for the WUS for the UE group in same resources with UEs that do not have UE grouping capability (i.e. the condition precedent).  Thus, the wherein clause is not given patentable weight in determining whether the claim is rejectable in view of prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teaching of Son.  One would have been motivated to do so in order to selectively wake up UEs and/or groups of UEs, thereby minimizing signaling overhead while preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Son ¶¶ [0120])

Regarding claim 15, the combination of Cox and Ye does not teach selecting a paging carrier from a plurality of carriers, wherein said plurality of carriers comprise one or more group-specific WUS carriers and one or more non-grouping WUS carriers, wherein the paging carrier is selected based on whether the UE supports UE grouping.
In analogous art, Son teaches selecting a paging carrier from a plurality of carriers (FIG. 11(e) illustrating different paging carriers (i.e. frequency bands) for terminal group including A-1 and A-2 and single terminal B-1; ¶ [0121]), wherein said plurality of carriers comprise one or more group-specific WUS carriers (FIG. 11(e); ¶ [0121] frequency band for WUS for terminal group including A-1 and A-2) and one or more non-grouping WUS carriers (FIG. 11(e); ¶ [0121] frequency band for WUS for terminal B-1), wherein the paging carrier is selected based on whether the UE supports UE grouping (FIG. 11(e); [0118] – [0121] As a different frequency band can be selected to transmit a WUS to single terminal than that selected to transmit a WUS to a group of terminals, it would be readily apparent that a frequency band is selected based on whether the terminal supports grouping.  For example, if terminal B-1 does not support grouping, its WUS can be transmitted in a different frequency band as shown in FIG. 11(e)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teaching of Son.  One would have been motivated to do so in order to selectively wake up UEs and/or groups of UEs, thereby minimizing signaling overhead while preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Son ¶¶ [0120])

Regarding claim 44, the claim is interpreted and rejected for the same reason as set forth for claim 10, including a means for listening (FIG. 1 application processor 105 as taught by Cox).

Regarding claim 57, the claim is interpreted and rejected for the same reason as set forth for claim 10.

Claims 13, 14 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of Chou et al. (US PG Pub 2010/0271175  A1, hereinafter “Chou”).
Regarding claim 13, the combination of Cox and Ye does not teach selecting a paging carrier from a plurality of carriers, wherein said plurality of carriers comprise one or more WUS-enabled carriers and one or more non-WUS-enabled carriers, wherein the paging carrier is selected based on whether the UE supports the WUS.
	In analogous art, Chou teaches selecting a paging carrier from a plurality of carriers (¶ [0028] . . . when a MS reselects a new carrier that is paging available; ¶ [0026] discloses a plurality of carriers such as paging unavailable carrier and paging available carriers), wherein said plurality of carriers comprise one or more WUS-enabled carriers (¶ [0029] paging available carrier is interpreted as a WUS-enabled carrier because ¶ [0026] discloses that a fake paging message can be used to direct a MS to wake up.  Thus, a paging available carrier is a WUS-enabled carrier) and one or more non-WUS-enabled carriers (¶¶ [0026], [0029] paging unavailable carrier is interpreted as a non-WUS-enabled carrier), wherein the paging carrier is selected based on whether the UE supports the WUS (¶ [0028] . . . when a MS reselects a new carrier that is paging available; interpreted as the MS selects a paging available carrier when it supports the WUS (i.e. it desires to receive paging notifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Chou.  One would have been motivated to do so in order to implement an improved paging process that may be employed successfully in connection with the multicarrier scheme, thereby using limited bandwidth to achieve high throughput and capacity to improve user experience at a mobile station.  (Chou ¶¶ [0004], [0007])

Regarding claim 14, the combination of Cox and Ye does not teach selecting a paging carrier from a plurality of carriers that comprise one or more WUS-enabled carriers and one or more non-WUS-enabled carriers, wherein the paging carrier is selected from either the one or more WUS-enabled carriers or the one or more non-WUS-enabled carriers based on whether the UE supports the WUS.
In analogous art, Chou teaches selecting a paging carrier from a plurality of carriers that comprise one or more WUS-enabled carriers and one or more non-WUS-enabled carriers (¶ [0028] . . . when a MS reselects a new carrier that is paging available; ¶ [0026] discloses a plurality of carriers such as paging unavailable carrier and paging available carriers; (¶ [0029] paging available carrier is interpreted as a WUS-enabled carrier because ¶ [0026] discloses that a fake paging message can be used to direct a MS to wake up.  Thus, a paging available carrier is a WUS-enabled carrier); ¶¶ [0026], [0029] paging unavailable carrier is interpreted as a non-WUS-enabled carrier), wherein the paging carrier is selected from either the one or more WUS-enabled carriers or the one or more non-WUS-enabled carriers based on whether the UE supports the WUS (¶ [0028] . . . when a MS reselects a new carrier that is paging available; interpreted as the MS selects a paging available carrier (i.e. WUS-enabled carrier) when it supports the WUS (i.e. it desires to receive paging notifications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Chou.  One would have been motivated to do so in order to implement an improved paging process that may be employed successfully in connection with the multicarrier scheme, thereby using limited bandwidth to achieve high throughput and capacity to improve user experience at a mobile station.  (Chou ¶¶ [0004], [0007])

Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth for claim 13.

Claims 16 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of Hwang et al. (US PG Pub 2019/0239189 A1, hereinafter “Hwang”).
Regarding claim 16, the combination of Cox and Ye does not teach wherein the one or more sub-group UEs in the UE group are assigned resources for a group WUS based on a time gap between the WUS for the one or more sub-group UEs and the PO.
In analogous art, Hwang teaches wherein the one or more sub-group UEs in the UE group are assigned resources for a group WUS based on a time gap between the WUS for the one or more sub-group UEs and the PO (¶ [0144] the wireless device may not attempt to receive a WUS reception during the interval of the certain gap (i.e. a wireless device is assigned no resources for the WUS based on a certain gap between the WUS and the PO)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye such that the one or more sub-group UES in a UE group are assigned resources based on a time gap between a WUS and the PO as taught by Hwang.  One would have been motivated to do so in order to provide the UEs time for blind decoding of an NPDCCH in a PO so that the UE does not miss the paging message, thereby ensuring that the UE receives data in a timely manner so that system throughput is not negatively impacted.  (Hwang ¶ [0144])

Regarding claim 35, the combination of Cox and Ye does not teach wherein the one or more sub-group UEs in the UE group are assigned a group WUS sequence based on a time gap between the WUS for the one or more sub-group UEs and a paging occasion (PO).
In analogous art, Hwang teaches wherein the one or more sub-group UEs in the UE group are assigned a group WUS sequence based on a time gap between the WUS for the one or more sub-group UEs and a paging occasion (PO) (¶ [0144] the wireless device may not attempt to receive a WUS reception during the interval of the certain gap . . . (i.e. a wireless device is assigned no resources for the WUS based on a certain gap between the WUS and the PO)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye such that the one or more sub-group UES in a UE group are assigned a group WUS sequence based on a time gap between the WUS and the PO as taught by Hwang.  One would have been motivated to do so in order to provide the UEs time for blind decoding of an NPDCCH in a PO so that the UE does not miss the paging message, thereby ensuring that the UE receives data in a timely manner so that system throughput is not negatively impacted.  (Hwang ¶ [0144])

Claims 17, 36, 51 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of Sharma et al. (US PG Pub 2020/0280959  A1, hereinafter “Sharma”).
Regarding claim 17, the combination of Cox and Ye does not teach wherein the WUS is a first WUS, and the base station configures a different time between the PO and a second WUS for one sub-group and a third WUS for another sub-group.
In analogous art, ¶ [0077] of Sharma teaches that terminal devices may be grouped having regard to characteristics, such as paging time such that terminal devices that may be expected to be paged at the same time, for example smart meters belonging to a particular utility company, are grouped together.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye such that the base station configures different WUSs and offsets between the different WUSs and their corresponding POs for different sub-groups of devices such as smart meters belonging to different utility companies as taught by Sharma.  One would have been motivated to do so in order to reduce the number of different WUS Global IDs and WUS signature sequences required, thereby reducing signaling overhead which maximizes efficient utilization of system resources.  (Sharma ¶ [0077])

Regarding claim 36, the claim is interpreted and rejected for the same reason as set forth for claim 17.  

Regarding claim 51, the claim is interpreted and rejected for the same reason as set forth for claim 17, including a means for configuring (FIG. 2 processor circuitry 311a, 311b; ¶ [0018] as taught by Sharma).

Regarding claim 64, the claim is interpreted and rejected for the same reason as set forth for claim 17.

Claims 19, 21- 22, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of  Ljung et al (US PG Pub 2020/0022082 A1, hereinafter “Ljung”).
	Regarding claim 19, the combination of Cox and Ye does not teach wherein the one or more sub-group UEs use two or more multiplexing schemes, wherein a different number of multiplexing schemes is used if a number of one or more sub-group UEs exceeds a threshold value. 
In analogous art, Ljung teaches wherein the one or more sub-group UEs use two or more multiplexing schemes (¶ [0176] . . . In other words, it may be possible that different UEs are scheduled different resources 202 allocated to wake-up signals. Thereby, time-domain multiplexing and/or frequency-domain multiplexing may be implemented (TDM and FDM reads on two multiplexing schemes)).
Examiner notes that “wherein a different number of multiplexing schemes is used if a number of one or more sub-group UEs exceeds a threshold value” recites a contingent limitation.  According to MPEP 2111.04, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.  As applied to claim 19, a different number of multiplexing schemes is used is performed only if a number of one or more sub-group UEs exceeds a threshold value (i.e. the condition precedent).  Thus, the wherein clause is not given patentable weight in determining whether the claim is rejectable in view of prior art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye implement the teachings of Ljung.  One would have been motivated to do so in order to avoid waking up all UE in the system and having them start communicating with the system at the same time, thereby preventing a system overload.  (Ljung ¶ [0178])

Regarding claim 21, the combination of Cox and Ye does not explicitly teach wherein the one or more sub-group UEs include a first group of UEs and a second group of UEs, wherein the WUS for the first group of UEs comprises at least one of the non-group specific WUS, a first common WUS, or a first group WUS, wherein the WUS for the second group of UEs comprises at least one of a second common WUS or a second group WUS.
In analogous art, Ljung teaches wherein the one or more sub-group UEs include a first group of UEs and a second group of UEs, wherein the WUS for the first group of UEs comprises at least one of the non-group specific WUS, a first common WUS, or a first group WUS (FIG. 7 illustrates aspects with respect to a sequence design of the wake-up signal; ¶¶ [0094] – [0096] base sequence may be unique for a group of UEs; interpreted as a first group of UEs can have a unique WUS sequence), wherein the WUS for the second group of UEs comprises at least one of a second common WUS or a second group WUS (FIG. 7 illustrates aspects with respect to a sequence design of the wake-up signal; ¶¶ [0094] – [0096] base sequence may be unique for a group of UEs; interpreted as a second group of UEs can have a unique WUS sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Ljung.  One would have been motivated to do so in order to selectively wake up groups of UEs, thereby preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Ljung ¶¶ [0002], [0096])

Regarding claim 22, the combination of Cox and Ye does not explicitly teach wherein the non-group specific WUS indicates at least one UE without grouping capability or multiple UEs from different sub-groups within the first group to wake-up for the PO, wherein the first common WUS indicates multiple UEs from different sub-groups within the first group to wake-up for the PO without indicating for a UE without grouping capability to wake-up, wherein the first group WUS indicates at least one UE from a single sub-group in the first group to wake-up for the PO, wherein the second common WUS indicates for multiple UEs from different sub-groups in the second group to wake-up for the PO, wherein the second group WUS indicates for at least one UE from a single sub-group within the second group to wake-up for the PO.
In analogous art, Ljung teaches wherein the non-group specific WUS indicates at least one UE without grouping capability or multiple UEs from different sub-groups within the first group to wake-up for the PO (Examiner note:  because the non-group specific WUS was not selected for prior art mapping in claim 21, it is unnecessary to recite art that teaches this limitation), wherein the first common WUS indicates multiple UEs from different sub-groups within the first group to wake-up for the PO without indicating for a UE without grouping capability to wake-up (Examiner note:  because the first common WUS was not selected for prior art mapping in claim 21, it is unnecessary to recite art that teaches this limitation), wherein the first group WUS indicates at least one UE from a single sub-group in the first group to wake-up for the PO (FIG. 7 illustrates aspects with respect to a sequence design of the wake-up signal; ¶¶ [0094] – [0096] base sequence may be unique for a group of UEs.  This teaching is interpreted as a first group of UEs can have a unique WUS sequence that indicates UE(s) from a single sub-group in the first group to wake up.), wherein the second common WUS indicates for multiple UEs from different sub-groups in the second group to wake-up for the PO (Examiner note:  because the non-group specific WUS was not selected for prior art mapping in claim 21, it is unnecessary to recite art that teaches this limitation), wherein the second group WUS indicates for at least one UE from a single sub-group within the second group to wake-up for the PO (FIG. 7 illustrates aspects with respect to a sequence design of the wake-up signal; ¶¶ [0094] – [0096] base sequence may be unique for a group of UEs.  This teaching is interpreted as a second group of UEs can have a unique WUS sequence that indicates UE(s) from a single sub-group in the second group to wake up).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Ye and Ljung to implement the further teachings of Ljung.  One would have been motivated to do so in order to selectively wake up groups of UEs, thereby preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Ljung ¶¶ [0002], [0096])

	Regarding claim 39, the combination of Cox and Ye does not teach wherein the plurality of UE groups include a first group of UEs and a second group of UEs, wherein the WUS for the first group of UEs comprises at least one of the non-group specific WUS, a first common WUS, or a first group WUS, wherein the WUS for the second group of UEs comprises at least one of a second common WUS or a second group WUS.
In analogous art, Ljung teaches wherein the plurality of UE groups include a first group of UEs and a second group of UEs, wherein the WUS for the first group of UEs comprises at least one of the non-group specific WUS, a first common WUS, or a first group WUS (FIG. 7 illustrates aspects with respect to a sequence design of the wake-up signal; ¶¶ [0094] – [0096] base sequence may be unique for a group of UEs; interpreted as a first group of UEs can have a unique WUS sequence), wherein the WUS for the second group of UEs comprises at least one of a second common WUS or a second group WUS (FIG. 7 illustrates aspects with respect to a sequence design of the wake-up signal; ¶¶ [0094] – [0096] base sequence may be unique for a group of UEs; interpreted as a second group of UEs can have a unique WUS sequence).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teachings of Ljung.  One would have been motivated to do so in order to selectively wake up groups of UEs, thereby preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Ljung ¶¶ [0002], [0096])

Claims 20, 38, 45 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, and further in view of Astrom et al. (US PG Pub 2019/0342833  A1, hereinafter “Astrom”).
Regarding claim 20, the combination of Cox and Ye does not teach shifting a time period until the PO for at least one of the one or more sub-group UEs, wherein the time period until the PO is shifted using a predefined pattern selected based on a timing of the PO. 
In analogous art, Astrom teaches shifting a time period until the PO for at least one of the one or more sub-group UEs (FIG. 2B ¶ [0069] discloses that for a wireless device having wake-up receiver capability (i.e. a subgroup UE), the radio network node configures the PTW to start later (i.e. shifts the time period until the PO)) than if the device didn’t have wake-up receiver capability), wherein the time period until the PO is shifted using a predefined pattern selected based on a timing of the PO (FIG. 2B showing predefined pattern and timing of the POs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teaching of Astrom.  One would have been motivated to do so in order to delay the start of the PTW to give a device with wake-up receiver capability extra time to awaken, e.g., from a deeper sleep state, thereby ensuring that the device receives messages transmitted to it by the network. (Astrom ¶ [0069])

Regarding claim 38, the combination of Cox and Ye does not teach shifting a time period until a paging occasion (PO) for at least one of the plurality of UE groups, wherein the time period until the PO is shifted using predefined patterns selected based on a timing of the PO. 
In analogous art, Astrom teaches shifting a time period until a paging occasion (PO) for at least one of the plurality of UE groups (FIG. 2B ¶ [0069] discloses that for a wireless device having wake-up receiver capability (i.e. a UE group), the radio network node configures the PTW to start later (i.e. shifts the time period until the PO)) than if the device didn’t have wake-up receiver capability), wherein the time period until the PO is shifted using predefined patterns selected based on a timing of the PO (FIG. 2B showing predefine pattern and timing of the POs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to implement the teaching of Astrom.  One would have been motivated to do so in order to delay the start of the PTW to give a device with wake-up receiver capability extra time to awaken, e.g., from a deeper sleep state, thereby ensuring that the device receives messages transmitted by the network. (Astrom ¶ [0069])

Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth for claim 20, including a means for shifting (FIG. 1 application processor 105 as taught by Cox).

Regarding claim 58, the claim is interpreted and rejected for the same reason as set forth for claim 20.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, in view of Ljung, and further in view of Lin et al. (US PG Pub 2019/0159128).
Regarding claim 23, the combination of Cox, Ye and Ljung does not teach wherein the first group of UEs are assigned a first group WUS sequence based on at least a first UE ID, a first weighting factor, and a first sub-group number for first group UEs, and the second group of UEs are assigned a second group WUS sequence based on at least a second UE ID, a second weighting factor, and a second sub-group number for second group UEs.
In analogous art, Lin teaches wherein the first group of UEs are assigned a first group WUS sequence based on at least a first UE ID (¶ [0138] UE group ID), a first weighting factor (¶ [0138] constant C = L_M/N_UE group), and a first sub-group number for first group UEs (¶ [0138] cell ID), and the second group of UEs are assigned a second group WUS sequence based on at least a second UE ID (¶ [0138] UE group ID), a second weighting factor (¶ [0138] constant C = L_M/N_UE group), and a second sub-group number for second group UEs (¶ [0138] cell ID).  Examiner notes that the WUS sequence for the first and second group of UEs would be different based on the UE group IDs and/or cell IDs being different.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Ye and Ljung to implement the teaching of Lin.  One would have been motivated to do so in order to provide different wake us signal sequences to different types/groups of devices in order to selectively wake up different types/groups, thereby preserving energy consumption in wireless devices that do not need to wake up at a particular time. (Lin ¶ [0015])

Claims 30, 49 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, in view of Ye, in view of Charbit, and further in view of Son.
Regarding claim 30, Cox does not teach wherein the WUS for the UE group is transmitted to wake-up one or more grouping UEs for a first paging occasion (PO), the method further comprising: transmitting the non-group specific WUS to wake-up one or more legacy UEs for a second PO, wherein the one or more sub-group UEs support UE grouping and the one or more legacy UEs do not support group specific WUSs, wherein each of the plurality of UE groups comprises one or more grouping UEs and one or more legacy UEs.
In analogous art, Charbit teaches wherein the WUS for the UE group is transmitted to wake-up one or more grouping UEs for a first paging occasion (PO) ([0125] The WUS can include a payload in addition to a preamble. The payload may include the ID of UEs to wake up for monitoring paging message (i.e. first paging occasion);  ¶ [0182] . . . [T]he WUS may be transmitted using time domain and frequency domain resources that are allocated by the eNB; ¶ [0204] . . . [D]ifferent WUS resources may be assigned for different WUS groups. Here the UEs may be assigned different WUS resources altogether depending on the group to which UE belongs.  Because a sub-group qualifies as a grouping of UEs, this teaching applies to sub-groups of UEs.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox and Ye to transmit the WUS to wake up a UE group for a paging occasion as taught by Charbit.  One would have been motivated to do so in order to wake up multiple UEs using a single signal, thereby minimizing signaling overhead which maximizes system resources.
The combination of Cox, Ye and Charbit does not teach the method further comprising: transmitting the non-group specific WUS to wake-up one or more legacy UEs for a second PO, wherein the one or more sub-group UEs support UE grouping and the one or more legacy UEs do not support group specific WUS, wherein each of the plurality of UE groups comprises one or more grouping UEs and one or more legacy UEs.  
In analogous art, Son teaches the method further comprising: transmitting the non-group specific WUS to wake-up one or more legacy UEs for a second PO  (FIG. 11(d) WU preamble (A-4), WU Signaling (A-4); ¶ [0120]), wherein the one or more sub-group UEs support UE grouping and the one or more legacy UEs do not support group specific WUS (¶ [0120] At this point, the wireless communication terminal including the WUTx may transmit a group WU signaling field and a WU preamble for the group WU signaling field together {i.e. one or more sub-group UEs support UE grouping}. In addition, the wireless communication terminal including the WUTx may signal the wake-up information on the wireless communication terminals that may not be grouped as a separate WU signaling field {i.e. the legacy terminal do not support the group specific WU signaling}), wherein each of the plurality of UE groups comprises one or more grouping UEs and one or more legacy UEs (¶ [0120] teaches that one UE group includes terminals A-1 to A-3 which is separate from non-grouping UE A-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cox, Ye and Charbit to implement the teachings of Son.  One would have been motivated to do so in order to selectively wake up UEs and/or groups of UEs, thereby minimizing signaling overhead while preserving energy consumption in wireless devices that do not need to receive a wake-up signal at a particular time.  (Son ¶¶ [0120])

Regarding claim 49, the claim is interpreted and rejected for the same reason as set forth for claim 30, including a means for transmitting (FIG. 4 transceiver 220 as taught by Son).

Regarding claim 62, the claim is interpreted and rejected for the same reason as set forth for claim 30.

Allowable Subject Matter
Claims 24, 33, 37, 50, 52, 63 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413